NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

AMAL GHANNAM GUSTAFSON, an                       No. 13-56270
individual,
                                                 D.C. No. 2:13-cv-01502-PSG-SH
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

SUNTRUST MORTGAGE, INC., a
Virginia Corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                        Argued and Submitted July 10, 2015
                               Pasadena, California

Before: W. FLETCHER, PAEZ, and BERZON, Circuit Judges.

      Amal Gustafson appeals the district court’s orders denying her motion to

remand and dismissing her suit for failure to file a timely opposition. We have

jurisdiction under 28 U.S.C. § 1291 and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Gustafson first argues that the district court erred in denying her motion to

remand her case to state court. We disagree. Fairly read, Gustafson’s state-court

complaint stated that she sought “restitution ‘for all sums received by Defendant

with respect to the mortgages, including, without limitation, interest payments,

fees, and premiums received upon selling the mortgages at an inflated value.’”

The district court did not err, on the basis of this language, in concluding that

Gustafson placed in controversy the value of all the mortgage payments she had

made to date, nor in concluding that that sum was over $75,000.

      Gustafson also argues that the district court abused its discretion in

dismissing her suit for failure to file a timely opposition. We disagree. Although

we agree that SunTrust was not materially prejudiced by Gustafson’s failure to file

a timely opposition, and that other remedies might have been available, we will not

reverse the district court’s dismissal for failure to comply with local rules without

“a definite and firm conviction that the court below committed a clear error of

judgment.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). Although the

district court may have been somewhat overzealous in enforcing the local rules, we

see no “clear error of judgment” here. See Ghazali v. Moran, 46 F.3d 52, 54 (9th

Cir. 1995) (per curiam). Gustafson had previously violated a different local rule,

which violation the district court had excused. Further, although the docket


                                           2
indicates that Gustafson filed her opposition before the court’s dismissal order was

docketed, the text of that order makes clear that, at the time the court wrote the

order, Gustafson had not responded to the motion to dismiss at all. Under these

circumstances, the court acted within its discretion.

      AFFIRMED.1




      1
          Defendants’ Motions for Judicial Notice are hereby DENIED.

                                          3